Citation Nr: 9934613	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  94-32 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back syndrome 
including peroneal palsy, degenerative arthritis of L4-S1 and 
radiation of pain to the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946.  He is a World War II veteran who was awarded the 
Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  It was remanded twice by the 
Board, in June 1996 and February 1997, for additional 
development and it is now back at the Board, ready for its 
review on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran being a combat veteran, his allegations 
regarding his having injured his lower back during service 
are accepted as proof of the actual occurrence of the 
inservice injury, insofar as they are consistent with the 
circumstances, conditions and hardships most likely endured 
by the veteran during service.

3.  In addition to the veteran's credible statements, the 
evidence supporting the present claim for service connection 
includes several lay statements from inservice buddies 
supporting his contention that he injured his lower back 
during service, a statement from his former spouse supporting 
his contention that he has had continuing problems with his 
lower back ever since his inservice lower back injury and two 
statements from his private chiropractor expressing his 
opinion to the effect that the diagnosed lower back syndrome 
is a long-standing condition that most likely had its onset 
during service.

4.  The evidence working against the present claim for 
service connection includes the fact that that there is no 
evidence in the record reflecting medical treatment for a low 
back syndrome between 1946 (the year when the veteran 
separated from active military service) and 1974; and the 
fact that the earliest medical records in the file, which 
were produced approximately 28 years after service, appear to 
suggest a causal relationship between the diagnosed lower 
back syndrome and post-service trauma to the lower back while 
"cutting trees."

5.  The evidence as to whether the diagnosed lower back 
syndrome is causally related to service is in equipoise, 
which essentially means that there is an approximate balance 
of the positive and negative evidence regarding the merits of 
the matter on appeal.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, service 
connection for a lower back syndrome including peroneal 
palsy, degenerative arthritis of L4-S1 and radiation of pain 
to the lower extremities, is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for service connection.  The facts relevant to 
this appeal have been properly developed and VA's obligation 
to assist the veteran in the development of his claim (not to 
be construed, however, as shifting from the claimant to VA 
the responsibility to produce necessary evidence, per 
38 C.F.R. § 3.159(a) (1999)), has been satisfied.  Id.




The applicable VA laws and regulations:

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve any 
reasonable doubt in favor of the veteran.  See, 38 U.S.C.A. 
§ 1154 (West 1991), and 38 C.F.R. § 3.304(d) (1999).

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
See, 38 U.S.C.A. § 5107(b) (West 1991); and 38 C.F.R. § 3.102 
(1999).

The reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  See, 38 C.F.R. § 3.102 (1999).

The "benefit of the doubt doctrine" requires a veteran only 
to demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail; 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence or by a fair 
preponderance of the evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the law dictates that the 
veteran prevails.  This "unique standard of proof" is in 
keeping with the high esteem in which our nation holds those 
who have served in the Armed Services.  It is in recognition 
of our debt to our veterans that society has, through 
legislation, taken upon itself the risk of error when, in 
determining whether a veteran is entitled to benefits, there 
is an "approximate balance of positive and negative 
evidence."  By tradition and by statute, the benefit of the 
doubt belongs to the veteran.   See, Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

Factual background:

The veteran contends that he severely injured his lower back 
while on combat duty, that he has been suffering from lower 
back problems ever since and that, consequently, he is 
entitled to be service-connected for the lower back syndrome 
that has been found to include peroneal palsy, degenerative 
arthritis of L4-S1 and radiation of pain to the lower 
extremities.
 
At the outset, the Board must note that the RO has been 
unable to secure the service medical records because they are 
"fire-related," that is, presumed lost in the well-known 
fire that occurred at the National Personnel Records Center 
in St. Louis, Missouri, in 1973.  This means that there is no 
way of verifying the veteran's contentions of having suffered 
a severe lower back injury during service other than by 
assessing the credibility of his and other individuals' 
statements in that regard and reviewing any pertinent records 
produced after service.  The fact that the service medical 
records are unavailable, however, does not necessarily mean 
that the claim will be denied or that the veteran has to 
overcome a higher burden than that imposed upon claimants 
whose service medical records are available.

The earliest pertinent evidence in the file is contained in 
the photocopy of a four-page private medical record with 
entries dated between May 1974 and November 1987.  According 
to the May 1974 entry, the veteran suffered from a low back 
syndrome, which started a week earlier and involved numbness 
in the lower extremities, as well as painful flexion.  A 
similar impression of a low back syndrome was thereafter 
reported in December 1976 and June 1977, at which time it was 
noted that the veteran had been "cutting trees ... while 
working for the county [government]."

The above photocopy also contains an August 1977 entry 
showing an impression of low back soreness and a comment to 
the effect that the veteran "has changed jobs and now sits 
at desk."  Other entries dated in August 1977 confirm the 
impression of a low back syndrome, while yet another entry of 
the same date shows that X-Rays of the veteran's lower back 
had revealed an intervertebral disc syndrome between L3 and 
L4, with slight scoliosis of the lumbosacral spine.  Most of 
the remaining entries reveal that the veteran underwent 
physical therapy and medical treatment.

According to a May 1992 private medical record, a CT scan of 
the veteran's lumbosacral spine warranted an impression of an 
"[a]bnormal CT of the lumbar spine," with the following 
explanatory findings:

1.  Degenerative disc disease with 
narrowed disc spaces and facet 
hypertrophy.  There is mild foraminal 
stenosis on the left at 3-4 with mild 
stenosis on the right at 4-5.  There is 
no evidence for AP stenosis.  Fat planes 
appear well preserved around the thecal 
sac.

2.  Severe facet disease at 5-1 with 
marked facet hypertrophy on the right 
causing some spur formation projecting 
medially with minimal encroachment of the 
thecal sac.  There is no evidence for 
focal disc herniation or other focal 
defect.

According to another private medical record that was also 
dated in May 1992, a peroneal process was apparently 
recovered, but a CT scan had shown significant disease at L3-
4, 4-5 and S1, with no herniations.  The assessment was 
listed as status post low back syndrome, with peroneal palsy, 
grossly improved.

In a November 1993 statement, a private chiropractor 
explained that he first saw the veteran in May 1993 for the 
purpose of examination and treatment from injuries sustained 
in a December 1992 automobile accident and that a review of 
medical data produced both prior to and after the accident 
revealed that the veteran had received "traumatic insult to 
a pre-existing and long-lived degenerative lumbar spine."  
The chiropractor also said in this statement that the history 
revealed an injury to the lumbar spine while on active duty 
in 1945 when, in the heat of combat, the veteran dove to the 
ground, landing on his canteen at his lumbar spine, the pain 
being so intense that the veteran felt he had been shot and 
could not continue battle.  The subscribing private 
chiropractor also stated the following:

It is my opinion that [the veteran] did 
sustain injury to his lumbar spine from 
this war injury that has resulted in the 
degenerative disc disease with 
calcification of the disc and facet 
hypertrophy and extensive spurring of the 
lower lumbar facets that project medially 
into the canal.  This long-standing 
syndrome has left [the veteran] with 
residuals of chronic lower back pain and 
pain into his legs resulting in 
disability.

The above private chiropractor also submitted a second 
statement, dated in May 1996, in which he said at the outset 
that his earlier opinion was based on thirteen years of 
clinical experience treating neuromusculoskeletal conditions.  
He then went on to repeat that he had first seen the veteran 
in May 1993 and explained that, while the onset of the 
symptoms had been in December 1992, the etiology of the 
symptoms was unknown and that the character of the pain was 
constant and deep and had been worsening with time.  He also 
explained that further history had revealed that the veteran 
had been having lower back pain since his inservice injury of 
1945 and that "the 1992 onset was when his legs began to be 
affected."

In the above statement of May 1996, the private chiropractor 
further said that the examination that he conducted in May 
1993 included orthopedic and neurological assessment, along 
with X-Rays of the lumbar spine, and that the examination and 
X-Rays confirmed the veteran's history and previous clinical 
records of degenerative disc disease and "facetal" 
sclerosis of the lumbar spine.  He then stated the following:

Following the history, review of previous 
records, examination and diagnostic x-
rays of his lumbar spine I related to 
[the veteran] that it was my opinion 
[that] his lumbar degenerative disc 
disease and resulting low back syndrome 
was caused from trauma to his lumbar 
spine many decades prior.  It is my 
professional opinion [that] the trauma to 
[the veteran']s lumbar spine from the 
wartime injury of approximately 1945 is 
responsible for his current diagnosis and 
resulting impairment and disability.

In addition to the above, the veteran testified at an RO 
hearing that was conducted in March 1994, at which time he 
explained, in much more detail than before, how he and 
another soldier got knocked off a tank by an explosion while 
stationed in Germany in 1945.  He also testified that, while 
he did not suffer an actual wound or broken bones, he did 
lose consciousness and had to receive the medical care that 
was available under those circumstances, which essentially 
consisted of pills to alleviate the pain.  Shortly 
thereafter, however, he was hospitalized for a period of time 
and received "therapy-type things on my legs and my neck and 
my shoulders" for a while, until he was able to walk again 
normally with less pain.

At the above RO hearing, the veteran also said that, despite 
the inservice hospitalization, therapy and medical treatment, 
the pain never really went away and that he chose not to file 
a claim for VA benefits upon discharge because he just wanted 
to "get [on] that train and be home in 20 minutes."  After 
service, he continued suffering from "[a]lmost exactly" the 
same kind of pain, which started in the lower back and 
radiated down the legs, but did not receive substantial 
medical care until more recently.  (He did make reference to 
some private medical treatment that he received in the 1960's 
and 1970's but the record shows that the RO was unable to 
secure copies of this medical evidence.) 

In support of his claim for service connection, the veteran 
also submitted three lay statements from former buddies who 
served with him, all of whom confirmed his contentions of 
record regarding his having been involved in combat and 
having suffered a lower back injury.  He also submitted a 
fourth lay statement, this one from his former spouse, dated 
in January 1994, who confirmed the veteran's contention about 
having had continuing problems with his lower back at least 
since she first met him, in January 1947.

Analysis:

As noted above, the veteran should be considered a combat 
veteran, as he received the Combat Infantry Badge and has 
submitted credible statements supporting his contention of 
having been involved in combat with the enemy.  His 
allegations regarding his having injured his lower back 
during service are thus accepted as proof of the actual 
occurrence of the inservice injury, insofar as they are shown 
to be consistent with the circumstances, conditions and 
hardships most likely endured by him during service.

The evidence of record works both against and in favor of the 
appealed claim for service connection for a lower back 
syndrome, as explained in the following two paragraphs.

The evidence working against the present claim for service 
connection includes the fact that that there is no evidence 
in the record reflecting medical treatment for a low back 
syndrome between 1946 (the year when the veteran separated 
from active military service) and 1974; and the fact that the 
earliest medical records in the file, which were produced 
approximately 28 years after service, appear to suggest a 
causal relationship between the diagnosed lower back syndrome 
and post-service trauma to the lower back while "cutting 
trees."

The evidence supporting the present claim for service 
connection includes the veteran's credible statements, the 
three lay statements from inservice buddies supporting his 
contention that he injured his lower back during service, the 
statement from his former spouse supporting his contention 
that he has had continuing problems with his lower back at 
least since January 1947 and the two statements from his 
private chiropractor expressing his opinion to the effect 
that the diagnosed lower back syndrome is a long-standing 
condition that most likely had its onset during service and 
was only aggravated by a motor vehicle accident that occurred 
in 1992.

In view of the above, the Board must necessarily find that 
the evidence as to whether the diagnosed lower back syndrome 
is causally related to service is in equipoise, which 
essentially means that there is an approximate balance of the 
positive and negative evidence regarding the merits of the 
matter on appeal.  Consequently, resolving reasonable doubt 
in favor of the veteran, the Board must conclude that service 
connection for a lower back syndrome including peroneal 
palsy, degenerative arthritis of L4-S1 and radiation of pain 
to the lower extremities, is warranted.





CONTINUED ON THE NEXT PAGE


ORDER

Service connection for a lower back syndrome including 
peroneal palsy, degenerative arthritis of L4-S1 and radiation 
of pain to the lower extremities, is granted.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

